 

Exhibit 10.1

 

ACKNOWLEDGMENT AND MUTUAL RELEASE

 

This Acknowledgment and Mutual Release (this “Agreement”) is made and entered
into as of this 31st day of October, 2012, by and among the University of
Southern California, a California nonprofit educational institution having an
address at USC Stevens Center for Innovation, 1150 S. Olive Street, Suite 2300,
Los Angeles, California 90015 (“USC”), California Institute of Technology, a
California nonprofit educational institution having an address c/o Office of
Technology Transfer, 1200 East California Boulevard, M/C 210-85, Pasadena,
California, 91125 (“Caltech”) (USC and Caltech, collectively, “Licensor”), and
Direct Methanol Fuel Cell Corporation, a Delaware corporation qualified to do
business in California and having its principal place of business at 382 N.
Lemon Ave., Suite 364, Walnut, California 91789 (“Licensee”).

 

R E C I T A L S

 

A.          Licensor and Licensee are parties to a Confidential License
Agreement and a Confidential Non-Exclusive License Agreement, both dated as of
January 19, 2006 (collectively, the “License Agreements”), pursuant to which
Licensor granted Licensee certain rights with respect to the Licensor Rights.

 

B.          By letter dated January 15, 2010, Licensor elected to terminate the
License Agreements as a result of Licensee’s breach of the License Agreements.

 

C.          Licensee has acquiesced in such termination of the License
Agreements and, in connection with its planned termination of operations,
desires the acknowledgments and releases provided for in this Agreement.

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

1.          Definitions. All capitalized terms used herein and not separately
defined herein shall have the respective meanings therefor set forth in the
License Agreements.

 

2.          Acknowledgement by Licensee. Licensee acknowledges that the License
Agreements have been terminated, that Licensee has no further rights thereunder,
that Licensor performed all obligations owed by Licensor under the License
Agreements prior to the effective date of termination thereof and that, except
as expressly provided hereinbelow, Licensor has no further obligations
thereunder.

 

3.          Acknowledgment by Licensor. Licensor acknowledges that (a) in light
of Licensee’s lack of success in attempting to commercialize the technology that
is the subject of the License Agreements and Licensee’s plan to terminate
operations, Licensor has agreed to forgive any royalties, patent legal fees, or
other amounts now due and owing from Licensee under either of the License
Agreements and (b) except as expressly provided hereinbelow, Licensee has no
further obligations under either of the License Agreements.

 

1

 

 

4.          Continuing Provisions. Notwithstanding the termination of the
License Agreements as hereinabove provided, Licensor and Licensee acknowledge
that, pursuant to Section 13.3.2 of each of the License Agreements, the
provisions of Article 9 (Representations and Warranties), Article 10
(Disclaimers), Article 11 (Indemnification and Insurance), Section 12.4 (Defense
of Third Party Infringement Claims), Article 14 (Governing Law; Dispute
Resolution), Section 15.7 (Notices) and Section 15.13 (Remedies Not Exclusive)
of each of the License Agreements shall survive indefinitely.

 

5.          Release by Licensee. With the exception of the continuing provisions
of the License Agreement identified in Paragraph 4 hereof, Licensee hereby
releases, acquits and forever discharges Licensor and its direct and indirect
subsidiaries, divisions and affiliates, and each and every one of their
respective present and former trustees, directors, managers, officers,
employees, agents, assigns, representatives, predecessors in interest and
successors, from and against any and all claims, demands, assertions, disputes,
disagreements, indebtedness, rights, actions, causes of action, costs, expenses,
compensation and damages of any kind whatsoever arising out of or in any way
related to the actual or alleged breach, nonperformance and/or termination of
the License Agreements.

 

6.          Release by Licensor. With the exception of the continuing provisions
of the License Agreement identified in Paragraph 4 hereof, Licensor hereby
releases, acquits and forever discharges Licensee and its direct and indirect
parents, subsidiaries, divisions and affiliates, and each and every one of their
respective present and former directors, managers, officers, employees, agents,
assigns, representatives, predecessors in interest and successors, from and
against any and all claims, demands, assertions, disputes, disagreements,
indebtedness, rights, actions, causes of action, costs, expenses, compensation
and damages of any kind whatsoever arising out of or in any way related to the
actual or alleged breach, nonperformance and/or termination of the License
Agreements.

 

7.          Counterparts. This Agreement may be executed in counterparts and via
facsimile, each of which shall be deemed an original and all of which together
shall constitute one and the same document.

 

[Signature page follows]

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

  UNIVERSITY OF SOUTHERN CALIFORNIA       /s/ Randolph Hall
Randolph Hall
Vice President of Research       CALIFORNIA INSTITUTE OF TECHNOLOGY       /s/
Fred Farina
Fred Farina
Executive Director, Technology Transfer       DIRECT METHANOL FUEL CELL
CORPORATION       /s/ Carl Kukkonen
Carl Kukkonen
Chief Executive Officer

 

 

 

 

 

3

 

